



exelonlogoa01.jpg [exelonlogoa01.jpg]




EXELON CORPORATION
NON-EMPLOYEE DIRECTORS’ DEFERRED STOCK UNIT PROGRAM AGREEMENT


Effective April 28, 2020




1. Purpose. The purpose of this Exelon Corporation Non-Employee Directors’
Deferred Stock Unit Program (the “Program”) is to set forth certain provisions
which shall be deemed a part of, and govern, equity compensation awards granted
by Exelon Corporation, a Pennsylvania corporation (the “Company”), on or after
April 28, 2020 to non-employee directors of the Company pursuant to the Exelon
Corporation 2020 Long Term Incentive Plan (the “Plan”).


2. Definitions. Except as otherwise defined herein, the defined terms used in
this Program shall have the meanings set forth below or in the Plan:


“Account” means the Company’s record established pursuant to Section 5, which
reflects the number of Units credited to a Participant under the Program.


“Beneficiary” means the person(s) designated by a Participant to receive any
benefits payable under this Program after the Participant’s death. The Company’s
Secretary shall provide a form for this purpose. If the Participant is not
survived by a designated Beneficiary, the Participant’s Beneficiary shall be the
Participant’s executor, administrator, legal representative or similar person.
If one or more Beneficiaries survive the Participant, but all designated
Beneficiaries die before the entire balance payable under this Program has been
distributed, any remaining balance shall be paid to the estate of the last
surviving Beneficiary. A Participant may change his or her Beneficiary
designation at any time until his or her death by filing a written Beneficiary
Designation Form with the Secretary, in the manner specified by the Secretary.


“Board” means the Board of Directors of the Company.


“Code” means the Internal Revenue Code of 1986, as amended.


“Committee” means the Corporate Governance Committee of the Board, or such other
Committee appointed by the Board or, if no such Committee is currently
appointed, the Secretary of the Company.


“Common Stock” means the common stock of the Company. “Company” means Exelon
Corporation and any successor thereto.
“Director” means a member of the Board who is not an employee of the Company or
any of its subsidiaries or other entities controlling or controlled by it.


“Dividend Date” means the date on which any quarterly dividend declared by the
Board on the Common Stock is paid to shareholders.


“Dividend Equivalent” means an amount determined by multiplying the number of
Units credited to a Participant’s Account on the record date for the payment of
a dividend on the Common Stock, by (i) the per share amount of a cash dividend,
(ii) the per share Fair Market Value of any stock dividend, or (iii) the per
share fair market value (as determined by the Committee) of any dividend in
consideration other than cash or Common Stock, paid by the Company on its Common
Stock with respect to such dividend record date.


1

--------------------------------------------------------------------------------





“Effective Date” means April 28, 2020.


“Fair Market Value” of Common Stock means the closing sales price thereof on the
national securities exchange or quotation service through which the Common Stock
is listed or traded on the day on which Fair Market Value is being determined.
In the event that there are no Common Stock transactions on the national
securities exchange or quotation service through which the Common Stock is
listed or traded on such day, the Fair Market Value will be determined as of the
immediately preceding day on which there were Common Stock transactions.


“Participant” means any Director who is eligible to participate in the Program
under Section 4. An individual shall remain a Participant until that individual
has received full distribution of any amount credited to the Participant’s
Account.


“Separates from Service” or “Separation from Service” means the Director’s
termination of service as a member of the Board (and the board of directors of
all subsidiaries, if applicable) for any reason other than death. A Separation
from Service shall be determined in accordance with Section 409A of the Code and
shall be deemed to have occurred when the Director’s service to the Company
ceases, without reference to any compensation continuation arrangement that may
be applicable.


“Unit” means a Deferred Stock Unit as defined in the Plan.


“Unit Value” means, at any time, unless otherwise specified in the Program, the
value of each Unit granted under the Program, which value shall be equal to the
Fair Market Value of a share of Common Stock on such date.


3. Administration. Awards granted to Participants under this Program shall be
administered by the Committee, which shall have full power and authority to
interpret the Program, to prescribe, amend and rescind any rules, forms and
procedures as it deems necessary or appropriate for the proper administration
and to make any other determinations, including factual determinations, and take
such other actions as it deems necessary or advisable in carrying out its duties
under the Program. All decisions and determinations by the Committee shall be
final and binding on other persons having or claiming an interest hereunder.


4. Participation. Each Director of the Company shall become a Participant in the
Program on the later of (i) the Effective Date or (ii) the date such individual
first becomes a Director.


5. Award of Units.


5.1 Award of Units. The Committee will determine an annual value that shall be
used for calculating the total number of Units awarded to Participants (the
“Annual Award Value”). On the last day of each calendar quarter, each
Participant who is a Director on that date shall be granted an award of a number
of Units equal to one-quarter of the Annual Award Value divided by the Fair
Market Value of a share of Common Stock. The Fair Market Value shall be the
closing price of the Common Stock on the Dividend Date occurring during such
calendar quarter or if no dividend is paid during such calendar quarter, the
closing price of the Common Stock on the 10th day of the last month of such
calendar quarter. Such awarded Units shall be credited to each Participant’s
Account as specified in Section 5.3 below. The Board may review the Annual Award
Value under this Section 5.1 periodically and amend the Program to adjust such
award if and to the extent appropriate. For any Participant who was not a
director for any part of a calendar quarter, the award shall be prorated
accordingly.


5.2 Dividend Equivalents. From the date of grant of each Unit to a Participant
until the Participant’s Account has been fully distributed, the Company shall
credit to each Participant’s Account


2

--------------------------------------------------------------------------------





on each Dividend Date, a number of Units equal to (i) the Dividend Equivalent
for such dividend payment date, divided by (ii) the Fair Market Value of a share
of Common Stock on such Dividend Date. If Units are awarded under Section 5.1
and this Section 5.2 as of the same date, the award under this Section 5.2 shall
be determined before any Units are credited to a Participant’s Account under
Section 5.1.


5.3 Accounts. The Company shall keep records to reflect the number of Units
credited to each Participant hereunder; provided, however, that (i) this Program
shall be unfunded, (ii) the Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
redemption of Units granted under this Program, and (iii) no Participant or any
other person shall under any circumstances acquire any property interest in any
specific assets of the Company. Fractional Units shall accumulate in the
Participant’s Account and shall be added together to create whole Units. Nothing
contained in this Program and no action taken pursuant hereto shall create or be
construed to create a fiduciary relationship between the Company and any
Participant or any other person. To the extent that any person acquires a right
to receive payment from the Company hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Company.


5.4 Adjustments. In the event of any equity restructuring, change in corporate
capitalization, corporate transaction or change in control, the number of Units
credited to Participants’ Accounts shall be appropriately adjusted by the
Committee as set forth in Sections 6.7 and 6.8 of the Plan. Any adjustments
determined by the Committee shall be final, binding and conclusive. If and to
the extent that any such change in the number of shares of Common Stock
outstanding is effected solely by application of a mathematical formula (e.g., a
2-for-1 stock split), the adjustment described in this Section 5.4 shall be made
and shall occur automatically by application of such formula, without further
action by the Committee.


6. Events Requiring Redemption of Units.


6.1 Separation from Service.


(a) Timing. The Units credited to a Participant’s Account shall be distributed
to the Participant in, or beginning in, the month of April of the year next
beginning after the occurrence of one of the following distribution events
selected by the Participant and submitted in accordance with procedures
established by the Company (a “Stock Distribution Election Form”): (i) the
Participant’s Separation from Service; (ii) the Participant’s 65th birthday; or
(iii) the Participant’s 72nd birthday.


(b) Method of Payment. Distributions shall be paid in a lump sum payment or in
annual installments over a period of up to 10 years, as the Participant shall
direct in his or her Stock Distribution Election Form. For purposes of Section
409A of the Code, a series of annual installments shall be considered a single
payment. If a Participant elects to receive installments, Dividend Equivalents
will be credited to such Participant’s Account in accordance with Section 5
until the full amount of the Participant’s Account has been distributed. Each
installment payment shall include shares of Common Stock equal to the largest
number of whole Units determined by dividing the Participant’s total Account
balance as of such payment date by the number of payments remaining in the
installment period, and the last such installment shall also include cash in an
amount equal to the Unit Value of any remaining fractional Unit. In the event a
Participant who has elected a distribution event based on his or her 65th or
72nd birthday continues to serve as a Director after the date such distributions
commence, then in the year prior to the year in which such distributions
commence, such Director shall file a new Stock Distribution Election Form
governing any amounts credited to his or her Account after the date such
distributions


3

--------------------------------------------------------------------------------





commence. If the Director does not file such new Stock Distribution Election
Form, then the Director shall be deemed to have elected to receive a lump sum
distribution of any such amounts upon the Director’s Separation from Service.


(c) Form of Payment. All distributions shall be paid in the form of whole shares
of Common Stock and cash in an amount equal to the Unit Value of any remaining
fractional Unit.


(d) Timing of Elections. If a Director is a Participant as of the Effective
Date, such Director’s election or deemed election in effect as of the Effective
Date under the Company’s prior equity compensation plan shall remain in effect
under the Program. Each Director who is not a Participant as of the Effective
Date must submit a Stock Distribution Election Form not later than 30 days after
the date on which such Director first becomes eligible to participate in the
Program. If a Director does not submit a Stock Distribution Election Form during
this period, then such Director shall be deemed to have elected to receive his
or her Account balance in the form of a lump sum payable upon the Director’s
Separation from Service.


(e) Changes to Elections. A Participant may elect to change the time and/or
method of his or her distributions payable under the Program in accordance with
procedures prescribed by the Committee; provided that, in accordance with
Section 409A of the Code, any such change in a distribution election (i) shall
not be effective until 12 months after it is submitted to the Committee, (ii)
must be submitted to the Committee at least 12 months prior to the date on which
such distributions were previously scheduled to commence, and (iii) must provide
for distributions to commence at least five years after the date on which such
distributions were previously scheduled to commence.


6.2 Death. If a Participant dies before any Units credited to his or her Account
have been distributed in accordance with Section 6.1, whether death occurs
before or after a Separation from Service, the Company shall distribute all
Units credited to the Participant’s Account as of the date of his or her death
and distribute to the Participant’s Beneficiary as soon as practicable, in a
single distribution, shares of Common Stock equal to the number of whole Units
credited to the Participant’s Account as of the date of his or her death and
cash in an amount equal to the Unit Value of any remaining fractional Unit.


6.3 Common Stock for Redemption of Units. Distributed shares shall be made from
the pool of shares available for awards as set forth in the Plan.


7. Miscellaneous.


7.1 No Rights as Shareholder. No Participant shall have any rights as a
shareholder of the Company, including the right to any cash dividends, or the
right to vote, as a result of the grant to the Participant, or the Participant’s
holding of, any Units.


7.2 No Rights to Continued Service. Nothing in this Program, and no action taken
pursuant hereto, shall affect the Participant’s term of service as a Director.


7.3 Amendment of Program. The terms of this Program may be amended, suspended,
or terminated at any time by the Committee or the Board (or their respective
delegates), provided that, the Secretary of the Company may amend the Program to
comply with applicable law, to make administrative changes or to carry out
directives of the Board or the Committee.


7.4 Incompetents. If the Committee shall find that any person to whom any
distribution or payment is payable under this Program is unable to care for his
affairs because of illness or accident, or is


4

--------------------------------------------------------------------------------





a minor (unless a prior claim therefor shall have been made by a duly appointed
guardian, committee or other legal representative), any distribution or payment
due may be paid to the spouse, a child, a parent, or a brother or sister, or to
any person deemed by the Committee to have incurred expense for such person
otherwise entitled to payment, in such manner and proportions as the Committee
may determine. Any such distribution or payment shall be a complete discharge of
the liabilities of the Company under this Program.


7.5 Compliance with Section 409A of the Code. This Program is intended to comply
with the provisions of Section 409A of the Code and shall be interpreted and
construed accordingly. The Company shall have the discretion and authority to
amend the Program at any time to satisfy any requirements of Section 409A of the
Code or guidance provided by the U.S. Treasury Department to the extent
applicable to the Program.


7.6 Binding Effect. This Program shall be binding upon and inure to the benefit
of the Company, its successors and assigns and the Participant and his or her
heirs, executors, administrators and legal representatives.


7.7 Governing Law. This Program and each Award granted hereunder shall be
construed in accordance with, and governed by, the law of the Commonwealth of
Pennsylvania to the extent not preempted by applicable federal law.


7.8 Interpretation. In the event of any conflicting terms between this Program
and the Plan, the terms of the Plan shall control.






* * *


5